Citation Nr: 1002265	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  04-11 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence had been received to 
reopen the claim of service connection for a left foot 
disorder.

2.  Entitlement to service connection for a left foot 
disorder, to include as secondary to diabetes mellitus.

3.  Whether new and material evidence had been received to 
reopen the claim of service connection for a left upper arm 
disorder, to include limitation of motion of the wrist.

4.  Entitlement to service connection for a left upper arm 
disorder, to include limitation of motion of the wrist.   

5.   Whether new and material evidence had been received to 
reopen service connection for a back injury. 

6.  Entitlement to service connection for residuals of a back 
injury.

7.  Entitlement to service connection for hepatitis C. 

8.  Entitlement to service connection for hypertension 
secondary to service-connected diabetes mellitus. 

9.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity secondary to service-
connected diabetes mellitus.

10.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity secondary to service-
connected diabetes mellitus.

11.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to 
March 1968.   The Veteran was awarded the Purple Heart. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2003, March 2004, August 2005, and 
October 2008 rating decisions by the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In regards to the issues of new and material evidence the 
Board notes that regardless of what the RO has done, the 
Board must address the question of whether new and material 
evidence has been received to reopen the claims, because the 
issues go to the Board's jurisdiction to reach and adjudicate 
the underlying claims de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In 
other words, the Board is required to first address whether 
new and material evidence has been presented before the 
merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Veteran testified before the undersigned Veterans Law 
Judge in June 2009.  At the Veteran's June 2009 Board hearing 
he testified that his left foot disorder is related to his 
military service and is also secondary to his service-
connected diabetes mellitus.  In the recent case of Robinson 
v. Mansfield, 21 Vet. App. 545 (2007) the court cited Roebuck 
v. Nicholson, 20 Vet. App. 307, 313 (2006), which held that 
"although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim."  Therefore, the 
Board will adjudicate the claim of a left foot disorder both 
on a direct service connection basis and as secondary service 
connection. 

On the Veteran's March 2009 Substantive Appeal for his claim 
for service connection for hepatitis C he stated he wanted a 
Central Office hearing.  At the June 2009 Board hearing the 
Veteran did not give testimony about his claim for hepatitis 
C; however, in a December 2009 statement the Veteran withdrew 
his hearing request. 

By way of history, the August 2005 RO rating decision denied 
service connection for peripheral neuropathy of the bilateral 
lower extremities.  In August 2005 the Veteran filed a Notice 
of Disagreement; however, after the issuance of the February 
2008 Statement of the Case (SOC) the Veteran did not file a 
timely VA-9 Substantive Appeal.  Nonetheless, at the June 
2009 hearing the Board took testimony on the issue of service 
connection for peripheral neuropathy of the bilateral lower 
extremities.  The Board finds that even though there was not 
a timely VA-9 Substantive Appeal the issue of service 
connection for peripheral neuropathy of the bilateral lower 
extremities is before the Board because of the line of cases, 
recently reaffirmed in Percy v. Shinseki, No. 05-2961 (U.S. 
Vet. App. Apr. 17, 2009) and Douglas v. Shinseki, No. 07-1392 
(U.S. Vet. App. Apr. 17, 2009), which hold that a timely 
substantive appeal is not necessary to confer jurisdiction on 
the Board.  If the RO or Board take actions to indicate that 
an issue is on appeal or the RO fails to close the appeal, 
thereby indicating to the Veteran that an appeal was 
perfected, the Board likely has jurisdiction of the issue, 
regardless of whether there is a substantive appeal.  See, 
e.g., Gonzales-Morales v. Principi, 16 Vet. App. 556, 557 
(2003). 

The now reopened issues of service connection for a left foot 
disorder, a left upper arm disorder, and a back injury, as 
well as the claims of entitlement to service connection for 
hypertension secondary to diabetes mellitus, and service 
connection for peripheral neuropathy of the left and right 
lower extremities secondary to diabetes mellitus are remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  In a decision in May 1984, the Board denied the claims of 
service connection for a left foot disorder, left upper arm 
disorder, and a back disorder; the decision was final when 
issued.  

3.  The Veteran then filed petitions to reopen those claims 
of service connection for a left foot disorder, left upper 
arm disorder, and a back disorder; however the RO rating 
decision in December 1991 denied reopening the claim of 
service connection for a left foot disorder and the RO rating 
decision in April 1998 denied reopening the claims of a left 
foot disorder, left upper arm disorder, and a back disorder.  
The Veteran did not file a notice of disagreement on either 
the December 1991 Board decision or the April 1998 Board 
decision. 

4.  The additional evidence received since the final April 
1998 RO rating decision is neither cumulative nor redundant 
of evidence previously of record, relates to previously 
unestablished facts necessary to substantiate the claims, and 
raises a reasonable possibility of substantiating the claims 
of service connection for a left foot disorder, a left arm 
injury, and a back disability.

5.  The Veteran did not have any in-service risk factors that 
are recognized as creating a high risk of hepatitis 
infection.

6.  The Veteran's hepatitis C is not consistent with the 
circumstances, conditions, or hardships of his combat 
service. 

7.  The Veteran was not diagnosed with hepatitis C until 2001 
and it is not shown to be due to any event or incident of the 
Veteran's period of active duty; however, it has been related 
to intravenous drug use.   

8.  The Veteran's service-connected diabetes mellitus has 
required for the entire initial rating appeal insulin, 
restricted diet, and regulation of activities.


CONCLUSIONS OF LAW

1.  The May 1984 Board decision was final when issued.  
38 U.S.C.A. §§ 7103, 7104 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 20.1100 (2009).  

2.  New and material evidence has been received to reopen the 
claim of service connection for a left foot disorder.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).  

3.  New and material evidence has been received to reopen the 
claim of service connection for a left upper arm injury.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).  

4.  New and material evidence has been received to reopen the 
claim of service connection for a back injury.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156 (2009).  

5.  The Veteran's disability manifested by hepatitis is not 
due to disease or injury that was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).  

6.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for the assignment of a 40 percent initial 
disability rating, but not higher, for the service-connected 
diabetes mellitus have been met for the entire initial rating 
period.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.655, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim.  The claimant should 
be informed as to what portion of the information and 
evidence VA will seek to provide, and what portion of such 
the claimant is expected to provide. 

Here, legally adequate notice was provided to the Veteran in 
November 2003, August 2004, May 2005, August 2006, and 
September 2007 correspondences. These letters detailed the 
elements of a service connection claim, higher initial 
rating, described the evidence and information necessary to 
substantiate the claims, and set forth the respective 
responsibilities of VA and the Veteran in obtaining such.  In 
addition, the August 2004 letter notified the Veteran of both 
the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that, upon receipt of an application for service 
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also 
require notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection or a higher rating is awarded.  In this case, the 
RO informed the Veteran of the disability rating and 
effective dates in the August 2006 and September 2007 
letters. 

VA has a duty to assist the Veteran in the development of a 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.             38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The Board finds that all necessary development has 
been accomplished with respect to the issues decided here, 
and therefore appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained service treatment records and VA 
treatment records.  The RO also afforded the Veteran VA 
examinations in September 2004 and May 2005 for his service-
connected diabetes mellitus.   

The Veteran was not afforded a VA examination for his claim 
of hepatitis C.  The Board notes that under 38 C.F.R. 
§ 3.159(c)(4), in a claim for disability compensation, VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  However, in the present 
case an examination is not required since the evidence of 
records fails to suggest that his hepatitis C is related to 
the veteran's period of military service. 38 U.S.C.A. §§  
1101, 1131, 5103, 5103A, 5107;  38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310(a). 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Finally, the Veteran testified before the Board and waived 
his right for a hearing before the Board for the claim for 
hepatitis C.  No further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   




II. Analysis

A.  Petitions to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during a 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
  
The Veteran submitted claims of service connection for left 
foot disorder, a left upper arm disorder, a back injury in 
April 1983.  The RO issued a rating decision in May 1983 that 
denied service connection for all claims.  The Veteran then 
appealed and a May 1984 Board decision denied all the claims.  
The May 1984 Board decision denied service connection for a 
back condition because though the Veteran was treated in 
service for back pain, he was not diagnosed with a back 
disability and there was no evidence of a post-service back 
disorder.  The May 1984 Board decision denied service 
connection for a left foot disorder and a left upper arm 
disorder because there was no evidence of in-service 
treatment or evidence of post-service disabilities.  The May 
1984 Board decision was final when issued.

In May 1991 the Veteran filed a petition reopen his claim for 
entitlement to service connection for a left foot disorder; 
however, the December 1991 RO rating decision denied the 
Veteran's petition to reopen.  In April 1997 the Veteran then 
filed another petition to reopen service connection for left 
foot disorder, a left upper arm disorder, a back injury; 
however, the April 1998 RO rating decision denied reopening 
these claims.  The Veteran did not file a Notice of 
Disagreement on the April 1998 RO rating decision; therefore, 
it became a final decision.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 
155 F.3d 1356 (Fed. Cir. 1998).  

The Veteran applied to reopen service connection for left 
foot disorder, a left upper arm disorder, and a back injury 
in September 2001.  Regarding petitions to reopen filed on or 
after August 29, 2001, as in this appeal, Title 38, Code of 
Federal Regulations, Section 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim(s) sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  "New and 
material evidence" can be construed as that which would 
contribute to a more complete picture of the circumstances 
surrounding the origin of a Veteran's disability or injury, 
even when it would not be enough to convince the Board to 
grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The additional evidence recently associated with the file 
includes but is not limited to the Veteran's VA treatment 
records, private treatment records, VA examinations for 
diabetes mellitus, his Board testimony, and a September 1999 
addendum to his DD 214 reflecting the award of the Purple 
Heart Medal. 

The Board finds that this evidence is "new" in that it was 
not previously of record.  The award of the Purple Heart 
grants the Veteran the combat presumption.  In case of a 
Veteran who engaged in combat with the enemy in a period of 
war, lay evidence of in-service incurrence or aggravation of 
a disease or injury shall be accepted if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the lack of official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); Libertine 
v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 
F.3d 389, 392-94 (Fed. Cir. 1996).   In addition, a June 2006 
VA treatment note states a history that the Veteran's low 
back pain continued over the past 30 years.  

Accordingly, the Board finds that new and material evidence 
has been received to reopen service connection for left foot 
disorder, a left upper arm disorder, and a back injury.

B.  Service Connection for hepatitis C

The Veteran contends that his current diagnosis of hepatitis 
C is related to in-service combat wounds.  As indicated, 
because the Veteran is in receipt of the Purple Heart Medal, 
a wound during combat against the enemy has been 
demonstrated.

In addition to the general statutory and regulatory legal 
authority governing service connection claims, a VA Fast 
Letter issued in June 2004 (FL 04-13, June 29, 2004) 
identified "key points" that included the fact that hepatitis 
C is spread primarily by contact with blood and blood 
products, with the highest prevalence of hepatitis C 
infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  It was concluded in FL 04-13 
that the large majority of hepatitis C infections can be 
accounted for by known modes of transmission, primarily 
transfusion of blood products before 1992, and injection drug 
use.  It also noted that transmission of hepatitis C virus 
with air gun injections was "biologically plausible," 
notwithstanding the lack of any scientific evidence of 
documented cases of air-gun infection.  The Fast Letter noted 
that it was "essential" that the report upon which the 
determination of service connection is made includes a full 
discussion of all modes of transmission and, if applicable, a 
rationale as to why the examiner believes the air gun was the 
source of the hepatitis C.

After a careful review of all the evidence in the Veteran's 
claims file, and with application of the combat presumption, 
the Board finds that a preponderance of the evidence is 
against the claim for service connection for hepatitis C.  
The weight of the evidence demonstrates that the Veteran did 
not have any in-service risk factors that are recognized as 
creating a high risk of hepatitis infection.  The Veteran's 
service treatment records do not document activities that are 
recognized as creating a high risk of hepatitis infection, 
e.g. blood transfusion, tattoos, intravenous drug use or 
promiscuous sexual activity.  Although not required to 
establish a claim for service connection, but as some 
evidence that tends to weigh against the claim, there is also 
no in-service diagnosis or treatment of hepatitis C.  

Under 38 U.S.C.A. § 1154(b), where a veteran engaged the 
enemy in combat during service, satisfactory lay evidence or 
other evidence that an injury or illness was incurred or 
aggravated in combat shall be accepted as sufficient proof of 
service connection, even where there is no official record of 
such incurrence or aggravation, if the evidence is consistent 
with the circumstances, conditions, or hardships of such 
service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); see also Collette v. Brown, 82 F.3d 389, 392-94 (Fed. 
Cir. 1996); 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  

In this case, the clear and convincing evidence demonstrates 
that the Veteran's hepatitis C is caused by his post-service 
intravenous drug use.  In this case, although evidence of 
combat has been presented, namely, receipt of the Purple 
Heart Medal, and a presumption of service connection was 
created, that presumption has been rebutted by clear and 
convincing evidence disproving the in-service incurrence or 
aggravation of hepatitis C.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  The only competent nexus opinion of 
record, an April 2003 VA treatment note, is that hepatitis C 
is likely due to post-service intravenous drug use. 

In this case, the weight of the evidence is also against a 
finding of continuity of symptomatology of hepatitis C since 
his service.  The Veteran was not diagnosed with or treated 
for hepatitis C until 2001.  A December 2001 VA treatment 
note stated that he had a diagnosis of hepatitis C with a 
liver biopsy pending.  This diagnosis is over 30 years from 
his discharge from service and this lengthy period without 
treatment is some evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service as one factor to be weighed and 
considered). 

The Veteran's current hepatitis C is not shown to be due to 
any event or incident of the Veteran's period of active duty.  
The competent opinion evidence of record does tend to relate 
the Veteran's current hepatitis C to post-service intravenous 
drug use.  An April 2003 VA treatment note stated that his 
hepatitis C is likely due to drug use and an April 2003 VA 
treatment note that stated that he had previous intravenous 
use.  However, there is no evidence that he had in-service 
drug use and therefore, the intravenous drug use is post 
service.  

There is no competent evidence of etiological connection 
between his military service and his hepatitis C.  In 
addition to not having any in-service risk factors the Board 
finds that service connection must be denied because a 
Veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  In this case, the Veteran has 
not submitted any competent evidence of etiological 
connection between his military service and his hepatitis C, 
including no credible evidence of continuous symptoms since 
service separation. 

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology, but is not competent to 
opine with regard to causation of a complex disability such a 
hepatitis C.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), 
aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), 
cert denied, 119 S. Ct. 404 (1998). 

Because the weight of the evidence shows no in-service risk 
factors, diagnosis, or treatment of hepatitis C, no 
continuous symptoms or diagnosis of hepatitis C until many 
years after service, and that there is no etiological 
connection between service and his hepatitis C, including the 
combat wound sustained in service, service connection for 
hepatitis C must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  

C.  Initial Rating of Diabetes Mellitus

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the Veteran.  See 38 C.F.R. §§  
3.102, 4.3 (2009).  The Veteran's entire history is to be 
considered when making disability evaluations.  See generally 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The May 2003 RO rating decision on appeal granted service 
connection for diabetes mellitus and assigned an initial 20 
percent disability rating, effective January 7, 2002.  The 
Veteran then perfected an appeal for a higher initial rating 
and, during the pendency of the appeal, an August 2005 RO 
rating decision continued the 20 percent disability rating. 

The Veteran's diabetes is evaluated under 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  The rating criteria for Diagnostic 
Code 7913 are as follows.  A rating of 10 percent may be 
assigned for diabetes mellitus that is manageable by 
restricted diet only.  
A rating of 20 percent may be assigned for diabetes mellitus 
when insulin and a restricted diet or when an oral 
hypoglycemic agent and a restricted diet are required.  
A rating of 40 percent may be assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities).  A rating of 60 percent may be 
assigned for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice-a-month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A rating of 100 percent 
may be assigned for diabetes mellitus requiring more than one 
daily injection of insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  

Per the rating criteria of Diagnostic Code 7913, compensable 
complications of diabetes are rated separately unless they 
are part of the criteria used to support a 100 percent 
evaluation, while noncompensable complications are considered 
part of the diabetic process.  See 38 C.F.R. § 4.120, 
Diagnostic Code 7913, Note (1).  

A private treatment record revealed that in March 2004 the 
Veteran was hospitalized because of his diabetes mellitus.  
At the September 2004 VA examination the Veteran stated that 
he was hospitalized for 6 days the prior month for elevated 
blood sugar and a heart condition.  He was on oral 
hypoglycemics and two different type of pills.  He reported 
that he saw his diabetic provider one time every three 
months.  He also stated that he didn't engage in any 
strenuous activities because of dizziness and fatigue.  

The Veteran had one hospitalization in February 2005 for 
ketoacidosis and no hospitalizations for hypoglycemia.  It 
was noted that he was on insulin.  He had a VA examination in 
May 2005 and it was noted that the frequency of ketoacidosis 
episodes varied and he had one to two episodes of 
hypoglycemic reactions.  

In June 2007 the Veteran had a VA general medical 
examination.  It was noted that the diabetes mellitus was 
controlled by diet and exercise.  The Veteran reported that 
he was hospitalized for ketoacidis four times and could not 
work. 

A careful review of the Veteran's VA treatment notes revealed 
a continuous treatment for his diabetes since diagnosis.  In 
January 2005 it  was noted that his diabetes mellitus was 
poorly controlled and advanced and required insulin.  In May 
2006 it was noted that he was on 50 units of insulin 
subcutaneously before breakfast and 30 units of insulin 
before dinner.  In June 2006 it was noted that three weeks 
prior he went to the VA emergency for elevated blood sugar.  
In July 2008 he was told he could increase his exercise as 
tolerated.  

The Veteran testified that he used insulin two to three times 
a day and that he had ketosis and hypoglycemia.  He saw his 
diabetic care provider every 90 days and he was hospitalized 
in 2008 for five days.  He testified that he could not work 
and could not workout or do any exertion because of chest 
pain and dizziness. 

After review of all the medical and lay evidence, and 
granting the Veteran the benefit of the doubt, the Board 
finds that for the entire initial rating period the service-
connected diabetes mellitus has been manifested by insulin, 
restricted diet, and regulation of activities, as required 
for an initial rating of 40 percent under Diagnostic Code 
7913.  Specifically, at the September 2004 VA examination he 
stated that he did not engage in any strenuous activities 
because of dizziness and fatigue.  In July 2008 he was told 
he could increase exercise as tolerated and the Veteran 
testified that he could not work, workout, or do any exertion 
because of chest pain and dizziness.  Therefore, the Board 
finds that by granting the benefit of doubt in the Veteran's 
favor his diabetes mellitus in manifested by regulation of 
activities. 

The Board notes that the Veteran has past hospitalizations 
for ketoacidosis.  However, the only evidence is of 
hospitalizations in February 2005, June 2006, and in 2008; 
therefore, the Board finds that the evidence does not meet 
the criteria for a 60 percent disability rating for any time 
during the initial rating appeal because the 60 percent 
disability rating requires one or two hospitalizations per 
year or twice-a-month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  In addition, to the lack of medical 
evidence of one or two hospitalizations per year or twice-a-
month visits to a diabetic care provider, the Board notes 
that the Veteran testified that he would be satisfied with a 
40 percent disability rating. 

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the Veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  The Board notes that the 
Veteran is already receiving a TDIU, which represents a total 
extraschedular disability rating; therefore, he is already in 
receipt of the maximum extraschedular rating, so there is no 
remaining extraschedular benefit available. 

Given the facts in this case, the Board finds that the 
Veteran's diabetes mellitus most closely approximate the 
scheduler criteria for the 40 percent rating, but not more, 
for the entire initial rating period on appeal.  


ORDER

As new and material evidence has been received, service 
connection for a left foot disorder is reopened; the appeal 
to this extent is allowed.  

As new and material evidence has been received, service 
connection for a left upper arm injury is reopened; the 
appeal to this extent is allowed.  

As new and material evidence has been received, service 
connection for a back disorder is reopened; the appeal to 
this extent is allowed.  

Service connection for hepatitis C is denied. 

An initial rating of 40 percent for the service-connected 
diabetes mellitus is granted.  




REMAND

The Board notes that the Veteran's claims of left foot 
disorder, a left upper arm disorder, and back injury have now 
been reopened.  The Veteran's corrected                   DD 
214 reflects that he was awarded a Purple Heart.  The Board 
notes that the award of the Purple Heart grants the Veteran 
the combat presumption.  In case of a Veteran who engaged in 
combat with the enemy in a period of war, lay evidence of in-
service incurrence or aggravation of a disease or injury 
shall be accepted if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
lack of official record of such incurrence or aggravation.              
38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 
524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 
1996).  

However, the provisions of 38 U.S.C.A. § 1154(b) do not 
provide a substitute for medical nexus evidence, or evidence 
of current disability, but rather serve only to reduce the 
evidentiary burden on combat veterans with respect to 
submission of evidence regarding the incurrence or 
aggravation of an injury or disease while in service.  Kessel 
v. West, 13 Vet. App. 9, 16-19 (1999) (en banc).  A veteran 
must still establish his claim through competent medical 
evidence showing a current disability and a nexus between 
that disability and those service events.  Gregory v. Brown, 
8 Vet. App. 563, 567 (1996); Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  The RO should arrange for the Veteran to 
have VA examinations to determine the nature and likely 
etiology of the Veteran's left foot disorder, left upper arm 
disorder (to include limitation of motion of the left wrist), 
a back disorder, and hypertension (including as secondary to 
service-connected diabetes mellitus). 

In addition, the Veteran testified that his left foot 
disorder was both due to military service and secondary to 
his diabetic neuropathy.  Therefore, the Veteran should be 
examined to determine the nature and likely etiology of his 
hypertension and his left foot disorder, to include if they 
are at least likely as not caused or aggravated by the 
service-connected diabetes mellitus.  38 C.F.R. § 3.310 (any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists, and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In regards to the Veteran's peripheral neuropathy of the 
lower extremities the Board finds that a VA examination is 
warranted for clarification of diagnosis.  In December 2001 
the Veteran's private physician stated that he had 
neurological complications associated with his diabetes 
mellitus.  At the June 2007 VA general medical examination, 
the Veteran stated that he had neuropathy into his hands, 
feet, and ankles.  However, at the May 2005 VA diabetes 
mellitus examination, the Veteran was found to not have a 
diagnosis of neuropathy of the lower extremities.  Therefore, 
the Board finds that the Veteran should be scheduled for a VA 
examination to determine the nature and likely etiology of 
the Veteran's symptomatology claimed as neuropathy of the 
lower extremities, to include the question of whether the 
Veteran currently has a diagnosis of peripheral neuropathy 
and, if so, whether any diagnosis is at likely as not caused 
or aggravated by the service-connected diabetes mellitus. 

The Veteran is hereby advised that failure to report to the 
scheduled examinations may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2009).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the Veteran and death of an immediate 
family member.  

Accordingly, the remaining issues are REMANDED to the RO for 
the following action:

1.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of his left foot 
disorder.  The relevant documents in the 
claims file should be made available to 
the examiner, and the examination report 
should include discussion of the 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
Veteran has a current diagnosis of a left 
leg disorder that is at least as likely as 
not due to military service.  The VA 
examiner should also state if he has a 
left leg disorder that is at least as 
likely as not caused or aggravated by the 
service-connected diabetes mellitus.  

2.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of a left upper arm 
injury, to include limitation of motion 
of the left wrist.  The relevant 
documents in the claims file should be 
made available to the examiner, and the 
examination report should include 
discussion of the documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
Veteran has a current diagnosis of a left 
upper arm injury, to include limitation of 
motion of the left wrist that is at least 
as likely as not due to military service.  
The VA examiner should discuss the burn 
scars on his arm, as well as, limitation 
of motion of the left wrist. 

3.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of a back injury.  
The relevant documents in the claims file 
should be made available to the examiner, 
and the examination report should include 
discussion of the documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
Veteran has a current diagnosis of a back 
injury that is at least as likely as not 
due to military service.   

4.   The Veteran should be scheduled for 
a VA examination to ascertain the nature 
and likely etiology of neuropathy of the 
lower extremities.  The relevant 
documents in the claims file should be 
made available to the examiner, and the 
examination report should include 
discussion of the documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
Veteran has a current diagnosis of 
neuropathy of the lower extremities that 
is at least as likely as not caused or 
aggravated by the service-connected 
diabetes mellitus.  

5.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of hypertension, to 
include secondary to diabetes mellitus.  
The relevant documents in the claims file 
should be made available to the examiner, 
and the examination report should include 
discussion of the documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
Veteran has a current diagnosis of 
diabetes mellitus that is at least as 
likely as not caused or aggravated by the 
service-connected diabetes mellitus.  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues remaining on appeal should be 
readjudicated in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the RO/ 
AMC should furnish to the Veteran and his 
representative an appropriate 
Supplemental Statement of the Case (SSOC) 
and afford them the appropriate time 
period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


